Per Curiam.
*840We reverse for resentencing on a corrected scoresheet without the inclusion of the ten juvenile adjudications which occurred more than five years before the primary offense. See Lyons v. State , 823 So.2d 250, 251 (Fla. 4th DCA 2002) ; Lawrence v. State , 590 So.2d 1068, 1069-70 (Fla. 5th DCA 1991).
We affirm the conviction on the remaining issues. See Pickles v. State , 976 So.2d 690 (Fla. 4th DCA 2008) ; Bozeman v.State , 698 So.2d 629, 630 (Fla. 4th DCA 1997).
Affirmed in part; reversed and remanded in part .
Gerber, C.J., Gross and Kuntz, JJ., concur.